        Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 1 of 29



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          )
ALPHA IBRAHIM BAH                         )
MANSARAY,                                 )
                                          )
        Plaintiff,                        )   PETITION FOR A WRIT OF
                                          )   HABEAS CORPUS AND
          v.                              )   COMPLAINT FOR INJUNCTIVE
                                          )   AND DECLARATORY RELIEF
JACK KAVANAUGH, in his official           )
capacity as Director, Howard County       )   CIVIL ACTION NO. _____________
Detention Center;                         )
                                          )
JANEAN OHIN, in her official              )
capacity as Acting Baltimore Field        )
Office Director, U.S. Immigration and     )   REQUEST FOR ORAL
Customs Enforcement;                      )   ARGUMENT
                                          )
MATTHEW T. ALBENCE, in his                )   REQUEST FOR AN EXPEDITED
official capacity as Deputy Director      )   HEARING
and Senior Official performing the        )
duties of the Director of the U.S.        )
Immigration and Customs                   )
Enforcement;                              )
                                          )
WILLIAM P. BARR, in his official          )
capacity as Attorney General of the       )
United States;                            )
                                          )
and                                       )
                                          )
U.S. IMMIGRATION AND                      )
CUSTOMS ENFORCEMENT;                      )
                                          )
        Respondent-Defendants.            )


              PETITION FOR A WRIT OF HABEAS CORPUS AND
          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

      Plaintiff, Alpha Ibrahim Bah Mansaray, by and through his undersigned counsel, asks this

Court to issue a Writ of Habeas Corpus and order his immediate release or placement in
            Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 2 of 29



community-based alternatives to detention such as conditional release, with appropriate

precautionary public health measures, on the ground that his continued detention violates the Due

Process Clauses of the 5th Amendment to the U.S. Constitution and/or the Rehabilitation Act. In

the alternative, Plaintiff asks this Court to issue injunctive relief ordering Defendants to

immediately release him or place him in community-based alternatives to detention such as

conditional release, with appropriate precautionary public health measures, on the ground that his

continued detention violates the Due Process Clauses of the 5th Amendment to the U.S.

Constitution and/or the Rehabilitation Act.

       Plaintiff also asks that this Court declare that Defendants’ continued civil detention of

individuals at increased risk for severe illness, including persons with underlying medical

conditions that increase the risk of serious illness or death upon contracting COVID-19 violates

the Due Process Clauses of the 5th Amendment to the U.S. Constitution and/or the Rehabilitation

Act.

       Plaintiff further asks that this Court award him all costs incurred in maintaining this action,

including reasonable attorneys’ fees under the Equal Access to Justice Act, as amended, 5 U.S.C.

§ 504 and 28 U.S.C. § 2412, and on any other basis justified by law.

                                      I. INTRODUCTION

       1.       This civil action presents a request for immediate relief on behalf of Plaintiff, who

is highly vulnerable to serious injury and death if he contracts COVID-19, a lethal disease that has

swept the globe. Respondent-Defendants (“Defendants”) are holding Plaintiff in civil immigration

detention in a detention facility located in Jessup, Howard County, Maryland. See, Exhibit A.

       2.       The COVID-19 global pandemic, caused by the novel coronavirus, has been

characterized as the worst the world has seen since 1918. States and countries around the world –



                                                  2
              Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 3 of 29



including the State of Maryland – have declared a State of Emergency and have shut down

nonessential businesses, restricted public gatherings, and have imposed “stay-at-home” orders in

an attempt to control the spread of the disease. To date, over five (5) million people worldwide

have been diagnosed with COVID-19, with over a million and a half (1,500,000) of them inside

the United States. 1 More than three hundred thirty thousand (330,000) individuals worldwide have

died as a result of COVID-19, including more than ninety thousand (90,000) in the United States.2

         3.       Maryland has seen a significant COVID-19 outbreak. The Governor of Maryland

has declared a State of Emergency, issued a stay-at-home order, and put in place widespread social

distancing measures, including shutting down nonessential businesses and all public gatherings. 3

As of the date of the filing of this petition, there are over forty-five thousand (45,000) confirmed

cases and over two thousand one hundred (2,100) deaths in the State of Maryland, and the numbers

are still rising. 4

         4.       Public health experts, including the Centers for Disease Control and Prevention

(“CDC”), have instructed that the only effective way to reduce the risk of severe illness or death

for vulnerable individuals is social distancing and improved hygiene. Such distancing and hygiene

measures are impossible to achieve in crowded detention centers. For this reason, more than 3,000

medical professionals have urgently requested that Immigration and Customs Enforcement

(“ICE”) immediately release those detained in their custody, and two doctors who are medical

experts for the Department of Homeland Security (“DHS”) have sent a warning to the agency in



1
  Coronavirus disease (COVID-19) Situation Report – 124, 1, 6, World Health Organization (May
23, 2020), available at https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200523-covid-19-sitrep-124.pdf?sfvrsn=9626d639_2.
2
  Id.
3
   See, https://governor.maryland.gov/2020/03/12/governor-hogan-announces-major-actions-to-
protect-public-health-limit-spread-of-covid-19-pandemic/.
4
  See, https://coronavirus.maryland.gov/.
                                                 3
            Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 4 of 29



February 2020, noting that keeping people detained poses “an imminent risk to the health and

safety of immigration detainees” and to the general public. 5

       5.       Confirmed cases have begun to appear in immigration detention centers across the

country, 6 and at least one nurse who is employed at the Howard County Detention Center

(“HCDC”) has tested positive for COVID-19. 7 Plaintiff has been notified by the Howard County

Detention Center that there has since been a second and third staff members infected, but specific

details have not been provided as to which staff members were infected. It is impossible for people

confined in prisons, jails, and detention centers to engage in the necessary social distancing and

hygiene because people eat, sleep, and engage in activities in close proximity to one another, and

basic supplies such as soap and hand sanitizer are often in short supply or completely unavailable

at those facilities. 8 Even with the measures ICE has purported to take to prevent the spread of

COVID-19 in its facilities, immigration detention centers are a hotbed for spread of the virus.

       6.       Despite the efforts made to keep the HCDC free from COVID-19, the HCDC has

exposed its detainees to COVID-19 and the increased risk of sickness and mortality. 9



5
  Letter from Dr. Scott Allen and Dr. Josiah Rich, Medical Experts for DHS, to House Comm. on
Homeland             Sec.         (Mar.          19,         2020),          available         at
https://www.documentcloud.org/documents/6816336-032020-Letter-From-Drs-Allen-Rich-to-
Congress-Re.html#document/p4/a557238; Catherine E. Shoichet, Doctors Warn of ‘Tinderbox
Scenario’ if Coronavirus Spreads in ICE Detention, CNN (Mar. 20, 2020), available at
https://www.cnn.com/2020/03/20/health/doctors-ice-detention-coronavirus/index.html.
6
  U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19 (accessed May 23,
2020), https://www.ice.gov/coronavirus.
7
  Coreas v. Bounds, 8:20-cv-00780-TDC, Dkt. No. 87 (D. Md. Apr. 30, 2020) (noting that ICE
reported that a nurse at the HCDC tested positive on April 23, 2020), at page 2 (“Coreas II”).
8
  Keri Blakinger and Beth Schwartzapfel, When Purell is Contraband, How Do You Contain
Coronavirus?,       the      Marshall    Project     (Mar.      6,    2020),      available    at
https://www.themarshallproject.org/2020/03/06/when-purell-is-contraband-how-do-you-contain-
coronavirus.
9
  See, Coreas v. Bounds, 8:20-cv-00780-TDC, Dkt. No. 56 (D. Md. Apr. 3, 2020) (denying
preliminary injunction until evidence shows that COVID-19 has been exposed to the detainees at
HCDC) (“Coreas I”) and Coreas II, supra.
                                                 4
             Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 5 of 29



        7.       Plaintiff is detained in the Howard County Detention Center and has previously

suffered from pneumonia in his middle and lower right lung. Plaintiff suffered this pneumonia in

February 2018 after being intubated for surgery. This pneumonia may have also affected his left

lung. See, Exhibit B, pages 2-3.

        8.       Plaintiff’s medical history, including recent “aspiration pneumonia”, places him at

high risk for severe illness, respiratory complications, and death, should he contract COVID-19. 10

        9.       Plaintiff’s medical history also includes right testicular torsion, which led to his

undergoing an orchidectomy (removal) of his right testicle. See, Exhibit B, page 2.

        10.      Since he began his detention at the HCDC, Plaintiff has been seen by a nurse at that

facility numerous times, during which he has complained of pain in his remaining (left) testicle.

        11.      The surgeons who performed Plaintiff’s orchidectomy at the Greater Baltimore

Medical Center (“GBMC”) told him that he may suffer from the same condition (testicular torsion)

in his left testicle, and that he should consult with a urologist if he has any left testicle pain. Id.

        12.      To date, and due to his ongoing detention, Plaintiff has not been able to consult

with a urologist about his continuing left testicular pain.

        13.      Plaintiff fears for his life because he is especially vulnerable to serious illness or

death if infected by COVID-19 due to his pre-existing medical condition and medical history.

Plaintiff is afraid for good reason: he is trapped in a facility which can only be described as a

breeding ground for disease. Despite warnings and please for release from public health experts

and advocates, Defendants have chosen to continue to confine Plaintiff in close proximity to other

detainees, without sufficient soap and/or hand sanitizer; to refuse to administer adequate levels of



10
   See, Danny Hakim, Asthma is Absent Among Top Covid-19 Risk Factors, Early Data Shows,
(April      16,     2020,     updated      April      20,      2020),   available     at
https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html.
                                                    5
          Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 6 of 29



COVID-19 testing or screening; to refuse to implement cleaning and protection procedures

adequate to combat COVID-19; and to resist releasing even the most medically vulnerable

individuals. The conditions and treatment at the HCDC have created dangerous situations that

threaten Plaintiff’s life, the lives of other detainees, as well as the well-being of staff, others in the

surrounding community, and the general public.

        14.     Under these circumstances, Plaintiff’s release is the only meaningful way to

mitigate the risk of his contracting COVID-19 and potentially dying of respiratory complications,

including Acute Respiratory Distress Syndrome (“ARDS”) and pneumonia, both of which can lead

to lung failure. Lung failure leads to the requirement of life-preserving ventilator use. Individuals

with existing damage to their heart or lungs are at much higher risk of life-threatening

complications from COVID-19. 11 The long-term effects of suffering pneumonia have been

studied, and those who have suffered pneumonia may not recover to their prior level of health and

physical activity. 12

        15.     Recognizing the urgency of this situation, federal courts around the country, and in

this District, have ordered releases of detained and incarcerated individuals, including those

detained in ICE detention facilities. See, discussion, infra, and Coreas I and II, supra.

        16.     As set forth below, the danger posed by Plaintiff’s detention during this COVID-

19 pandemic is “so grave that it violates contemporary standards of decency to expose anyone

unwilling to such a risk” and violates their constitutional right to safety in government custody.

See, Helling v. McKinney, 509 U.S. 25, 36 (1993). Plaintiff’s continued detention also violates

Section 504 of the Rehabilitation Act, 29 U.S.C. § 701, et seq., because Defendants are failing to



11
  See, https://www.medicalnewstoday.com/articles/is-coronavirus-deadly#effects-on-the-body.
12
  See, www.wkhs.com/health-
resources/healthlibrary/article?chunkid=889655&lang=English&db=hlt
                                                    6
          Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 7 of 29



provide an appropriate accommodation for Plaintiff’s medical disability.

       17.     Without this Court’s intervention, Plaintiff continues to be at imminent risk of

severe illness or death.

                                      II. JURISDICTION AND VENUE

       18.     This action arises under the Due Process Clauses of the Fifth Amendment to the

United States Constitution and the Rehabilitation Act, 29 U.S.C. § 701, et seq.

       19.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 2241 (habeas

corpus), 28 U.S.C. § 1331 (federal question), 5 U.S.C. § 702 (waiver of sovereign immunity), 28

U.S.C. § 1346 (original jurisdiction), and Article I, Section 9, clause 2 of the United States

Constitution (the Suspension Clause).

       20.     Venue is proper in the District of Maryland pursuant to 28 U.S.C. § 2241(a) and

pursuant to 28 U.S.C. §§ 1391(b)(2) and (e)(1).

                                        III. THE PARTIES

       21.     Plaintiff, Alpha Ibrahim Bah Mansaray, is an adult citizen of the Denmark. See,

Exhibit C. He is currently detained by ICE at the Howard County Detention Facility in Jessup,

Maryland. See, Exhibit A.

       22.     Plaintiff suffered from aspiration pneumonia as the result of intubation for surgery

in February 2018. See, Exhibit B. As a result of this hospital-acquired respiratory infection,

Plaintiff is at increased risk of severe illness, complications, or death, from COVID-19. Id.

       23.     If released, Plaintiff will reside at his mother’s residence at 8807 Howard Hills

Drive, Savage, MD 20763, where he can socially isolate in his mother’s basement. See, Exhibit

A. Plaintiff’s mother is Ms. Sayoh Mansaray. See, Verification, infra.

       24.     Respondent-Defendant Jack Kavanaugh is the Director of the Howard County

Detention Center.     As Director, he is responsible for overseeing the administration and

                                                  7
          Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 8 of 29



management of the HCDC Center, where Plaintiff is detained. Defendant Kavanaugh is a legal

custodian of Plaintiff. He is sued in his official capacity only.

       25.     Respondent-Defendant Janean Ohin is the Acting Baltimore Field Office Director

for U.S. Immigration and Customs Enforcement. The Baltimore Field Office is responsible for

carrying out ICE’s immigration detention operations at all Maryland detention centers that house

immigration detainees, including the HCDC. Defendant Ohin is a legal custodian of Plaintiff. She

is sued in her official capacity only.

       26.     Respondent-Defendant Matthew T. Albence is the Deputy Director and Senior

Official Performing the Duties of the Director of ICE. Defendant Albence is responsible for ICE’s

policies, practices, and procedures, including those relating to the detention of immigrants.

Defendant Albence is a legal custodian of Plaintiff. He is sued in his official capacity only.

       27.     Respondent-Defendant William P. Barr is the Attorney General of the United

States, and is being sued in his official capacity only.

       28.     Respondent-Defendant ICE is a federal law enforcement agency within the U.S.

Department of Homeland Security (“DHS”). ICE is responsible for the criminal and civil

enforcement of U.S. immigration laws, including the detention and removal of immigrants.

Enforcement and Removal Operations (“ERO”), a division of ICE, manages and oversees the

immigration detention system. Defendant ICE is a legal custodian of Plaintiff. See, Exhibit A.

                                  IV. STATEMENT OF FACTS

   A. COVID-19 Poses Grave Risk of Harm, Including Serious Illness or Death, to Those
      with Certain Underlying Medical Conditions.

       29.     COVID-19 is a coronavirus that has reached pandemic status. To date, over five

(5) million people worldwide have been diagnosed with COVID-19, with over a million and a half




                                                  8
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 9 of 29



(1,500,000) of them inside the United States. 13 More than three hundred thirty thousand (330,000)

individuals worldwide have died as a result of COVID-19, including more than ninety thousand

(90,000) in the United States. 14 These numbers grow each day.

       30.     Nationally, CDC projections indicate that over 200 million individuals in the

United States could be infected with COVID-19 over the course of the pandemic without effective

public health intervention, with as many as 1.7 million deaths in the worst projections. 15

       31.     COVID-19 is a highly contagious disease that is easily transmitted through

respiratory droplets, especially when one is within six feet of an infected individual, and in some

cases when one is within 27 feet. 16 Its symptoms include fever, cough, and shortness of breath. 17

       32.     People can also spread COVID-19 but be asymptomatic, 18 making testing or

seclusion of only those who are exhibiting symptoms an ineffective solution.

       33.     COVID-19 can result in respiratory failure, kidney failure, and death. Infected

individuals who do not die from the disease can face serious damage to the lungs, heart, liver, or




13
   Coronavirus disease (COVID-19) Situation Report – 124, 1, 6, World Health Organization (May
23, 2020), available at https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200523-covid-19-sitrep-124.pdf?sfvrsn=9626d639_2.
14
   Id.
15
   Coronavirus disease (COVID-19) Situation Report – 79, 1, 6, 9, World Health Organization
(April 8, 2020), available at https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200408-sitrep-79-covid-19.pdf?sfrvsn=4796b143_6.
16
   Bourouiba, Lydia, Journal of the American Medical Association, Turbulent Gas Clouds and
Respiratory Pathogen Emissions: Potential Implications for Reducing Transmission of COVID-
19               (Mar.             26,              2020),              available               at
https://jamanetwork.com/journals/jama/fullarticle/2763852?appId-scweb.
17
   Centers for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19), available at
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html.
18
   A study in Iceland, where COVID-19 testing is widespread, found that about half of those tested
positive have no symptoms. Jason Gale, Coronavirus Cases Without Symptoms Spur Call for
Wider         Tests,      Bloomberg        (Mar.       22,       2020),       available         at
https://www.bloomberg/com/news/articles/2020-03-22/one-third-of-coronavirus-cases-
mayshow-no-symptom-scmp-reports.
                                                 9
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 10 of 29



other organs, resulting in prolonged recovery periods, including extensive rehabilitation from

neurological damage and loss of respiratory capacity.

        34.     COVID-19 can also severely damage lung tissue, affect cardiac functions, and

cause widespread damage to other organs. These complications can manifest at an alarming pace.

Patients can show the first symptoms of infection in as little as two days after exposure, and their

condition can seriously deteriorate in as little as five days or less.

        35.     Individuals with certain medical conditions face greater chances of serious illness

or death from COVID-19. Certain underlying medical conditions increase the risk of serious

COVID-19 disease for individuals of any age, including lung disease, chronic liver or kidney

disease, diabetes, epilepsy, hypertension, compromised immune systems, blood disorders,

inherited metabolic disorders, stroke, and pregnancy.

        36.     Even some younger and healthier individuals who contract COVID-19 may require

supportive care. And those who develop serious complications will need advanced support,

including highly specialized equipment that is in limited supply and an entire team of care

providers, including 1:1 or 1:2 nurse to patient ratios, respiratory therapists, and intensive care

physicians. This level of support is especially difficult to provide to detained individuals.

        37.     The need for care, including intensive care, and the likelihood of death, is much

higher from COVID-19 infection than from influenza. According to recent estimates, the fatality

of people infected with coronavirus is about ten times higher than a severe seasonal influenza,

even in advanced countries with highly effective health care systems.

        38.     Patients in high-risk categories who do not die from COVID-19 should expect a

prolonged recovery, including the need for extensive rehabilitation.




                                                   10
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 11 of 29



       39.     There is no vaccine against COVID-19, nor is there any known medication to

prevent or cure infection from the virus.

       40.     The only known effective measure to reduce the risk of severe illness or death to

vulnerable individuals is to prevent them from being infected with the coronavirus. Social

distancing, or remaining physically separated from known or potentially infected individuals, and

vigilant hygiene, including washing hands with soap and water, are the only known effective

measures to prevent infection.

       41.     These practices are not possible in detention facilities, where large numbers of

people are housed in close quarters in congregate settings, with minimal access to sinks, showers,

toilets, water, personal hygiene, and facility cleaning supplies.

   B. Plaintiff Is Particularly Vulnerable to Serious Illness or Death if Infected by COVID-
      19 Due to His Underlying Health Condition.

       42.     Individuals with certain pre-existing medical conditions face dramatically higher

chances of serious illness or death from COVID-19. Individuals detained in immigration detention

centers, like Plaintiff, are also more susceptible to experiencing complications from infectious

diseases than the population at large. This is especially true for individuals with underlying

conditions such as diabetes, lung disease, kidney disease, and other illnesses.

       43.     Infectious disease outbreaks such as COVID-19 can also exacerbate existing mental

health conditions and contribute to the development of new mental health conditions.

       44.     Plaintiff is an individual who is particularly vulnerable to serious illness or death if

infected by COVID-19 and who is currently detained at the HCDC as he awaits adjudication of

his immigration (“removal”) case. See, Exhibit A.

       45.     Plaintiff suffered from aspiration pneumonia in February 2018, after undergoing

surgery in Maryland. He presented at the Greater Baltimore Medical Center’s emergency room at

                                                 11
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 12 of 29



least twice, complaining of shortness of breath and tachypnea (abnormal rapid breathing, defined

as a rate greater than 20 breaths per minute). Plaintiff’s medical records from GBMC list the

following as the reason for his pneumonia – “R. testicular torsion s/p orchiectomy with subsequent

aspiration PNA/pneumonitis post-extubation” and “Pneumonitis due to aspiration during

anesthesia.” See, Exhibit B, pages 1 and 3.

        46.     After surgery, Plaintiff “was extubated, then developed laryngospasm and bit his

tongue, which bled. He then became hypoxic. His tongue is no longer bleeding. He is coughing

up pink frothy secretions.” Id., page 9.

        47.     X-rays of Plaintiff’s chest taken by GBMC revealed, “Ill-defined patchy area of

opacity scattered throughout the mid and lower lung with sparing of the right costophrenic angle

and right lung apex. Ill-defined increased density to the bronchovascular markings in the upper

left perihilar region possibly extending into the retrocardiac left lower lung…” Id., page 3.

        48.     The reviewing physician’s opinion was that Plaintiff suffered from, “Scattered

areas of pneumonia in the right mid lower lung. Peribronchial inflammatory changes are suspected

in the left perihilar region and possibly the retrocardiac left lower lobe. Findings could be

secondary to aspiration pneumonia. Pneumonia from other etiologies, including viral pneumonia,

could also cause or contribute to these findings if the patient was symptomatic prior to surgery.”

Id. Regardless of the cause, Plaintiff was diagnosed with pneumonia in at least one lung at age 18.

        49.     Plaintiff’s history of serious lung disease leaves him critically vulnerable to the

coronavirus and to serious illness or death from COVID-19 because of his pre-existing medical

condition.

        50.     Plaintiff’s surgeon told him that his testicular torsion condition could recur in his

left testicle, and that he should contact his urologist if he experiences any pain in his left testicle.



                                                   12
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 13 of 29



        51.    Plaintiff has asked to see the nurse at the HCDC numerous times since he began his

detention there, and has repeatedly raised concerns about his continuing testicular pain. Plaintiff

needs to see his urologist, but has not been permitted to do so.

        52.    Plaintiff’s health conditions qualify as a disability under the Rehabilitation Act.

     C. Detained Immigrants in Maryland Facilities Face an Elevated Risk of Contracting
        COVID-19.

        53.    The Howard County Detention Center is located in central Maryland, which is

experiencing a coronavirus outbreak leading to a “stay-at-home” order, prohibiting individuals

from leaving their home unless the reason for doing so falls under certain very limited exceptions,

such as to obtain food, medicine, or medical attention. Maryland Governor Lawrence J. Hogan,

Jr. renewed this “stay-at-home” order as recently as May 6, 2020. 19 The Maryland Governor is

currently operating under a “Safer at Home” Order, which still largely closes off completely re-

opening Maryland.

        54.    As of May 23, 2020, there were over 45,000 confirmed COVID-19 cases and over

two thousand one hundred (2,100) deaths in the State of Maryland. 20 The number of infected

people in Maryland continues to rise. There is an immediate and impending threat that the

coronavirus will spread uncontrollably in the Howard County Detention Center.




19
   State of Maryland, Proclamation, Renewal of Declaration of State of Emergency and Existence
of Catastrophic Health Emergency – COVID-19 (May 6, 2020), available at
https://governor.maryland.gov/wp-content/uploads/2020/05/3rd-Renewal-of-State-of-
Emergency-5.6.20.pdf. This Proclamation includes the observation that, “COVID-19 is a highly
infectious respiratory disease that spreads easily from person to person, physically contaminates
property by attaching to surfaces for prolonged periods of time, and may result in serious illness
or death” and “COVID-19 is a public health catastrophe and has been confirmed in all Maryland
counties.” Id.
20
   See, https://coronavirus.maryland.gov/.
                                                13
           Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 14 of 29



       55.      Outbreaks of infectious diseases are extremely common in confined detention

centers.    Individuals who are imprisoned or detained cannot protect themselves by social

distancing as they could in the community. Congregate settings such as jails, prisons, and

detention facilities allow for rapid spread of infectious diseases that are transmitted person to

person, especially those – like COVID-19- transmitted by droplets through coughing and sneezing.

       56.      COVID-19 is spreading quickly in other jails, prisons, and immigrant detention

centers in the United States. Rikers Island in New York City saw the number of cases in its facility

spike from one to nearly 200 in twelve days. 21 A federal prison in Oakdale, Louisiana has

experienced such a rapid spread of the disease within its walls that it has stopped testing people

and its staff are now presuming that anyone showing symptoms inside the prison is positive of

COVID-19. 22 As of May 22, 2020, at least six (6) people have died of COVID-19-related illnesses

in Maryland prisons. These deaths occurred at the Jessup Correctional Institute, the Patuxent

Institution, and the Dorsey Run Correctional Facility, all located in Jessup, Maryland, as well as

the Roxbury Correctional Institution in Hagerstown and the Central Maryland Correctional

Facility in Sykesville, Maryland. Despite these deaths, few Maryland prisoners or detainees have

been tested for COVID-19 or supplied with proper personal protective equipment. Maryland

officials just last week announced a plan to test all Maryland prisoners and prison staff. 23




21
   Miranda Bryant, Coronavirus Spread at Rikers is a ‘Public Health Disaster’, Says Jail’s Top
Doctor, The Guardian (Apr. 1, 2020), available at https://www.theguardian.com/us-
news/2020/apr/01/rikers-island-jail-coronavirus-public-health-disaster.
22
   Greg LaRose, Oakdale Federal Prison Stops Testing Inmates With COVID-19 Symptoms,
WSDU News (Mar. 31, 2020), available at https://www.wdsu.com/article/oakdale-federal-prison-
stops-testing-inmates-with-covid-19-symptoms/31989498 (due to rapid spread of COVID-19
inside Oakdale Federal Correctional Center, officials are presuming anyone who shows symptoms
is positive for COVID-19).
23
   Phillip Jackson, Lockdowns, strict measures making life difficult for Maryland prisoners. But
are they keeping them alive?, The Baltimore Sun (May 22, 2020), available at
                                                 14
            Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 15 of 29



           57.   This Court has previously noted that COVID-19 has been found present in the

Howard County Detention Center, where Plaintiff is currently detained. See, Coreas II, supra.

           58.   Given the shortage of COVID-19 tests kits in the United States, generally, these

detention facilities (including the HCDC), cannot currently conduct aggressive, widespread testing

to identify and track all COVID-19 cases. In at least two Maryland ICE detention facilities, ICE

admitted that it did not have any test kits and had not tested anyone in those facilities, despite

detaining individuals who had exhibited symptoms of COVID-19. See, Coreas I, supra.

           59.   It is equally impossible for detention facilities to consistently and adequately screen

detained individuals and staff for new, asymptomatic infection.

           60.   The conditions in the Howard County Detention Center remain woefully

inadequate to protect Plaintiff and the other detained individuals against this life-threatening

illness.

           61.   This Court has previously found that conditions in the Howard County Detention

Center are so dangerous for contracting COVID-19 that it recently ordered the release of Mauricio

Coreas. See, Coreas v. Bounds, 8:20-cv-00780-TDC, Dkt. No. 88 (D. Md. Apr. 3, 2020). This

Court has previously found that conditions in the Howard County Detention Center are so

dangerous for contracting COVID-19 that it recently ordered the release of Mauricio Coreas. See,

Coreas v. Bounds, 8:20-cv-00780-TDC, Dkt. No. 88 (D. Md. Apr. 3, 2020).

           62.   This Court has previously found that detention of a civil detainee with a high-risk

health condition in a facility exposed to the Coronavirus likely imposes unconstitutional

punishment because the conditions bear no reasonable relationship to the purpose of the detention,




https://www.baltimoresun.com/coronavirus/bs-md-less-time-families-inmates-jessup-
coronavirus-20200522-kfc72nzbszajvj6f4xsujldefi-story.html.
                                                   15
           Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 16 of 29



and is not dependent on the specific mitigation measures present at the HCDC. 24

          63.    This Court previously noted that its decision to order the transfer of Mr. Coreas

from the HCDC to home confinement was consistent with that of other federal courts that have

ordered the release or transfer of immigration detainees with high-risk health conditions who are

at risk of exposure in ICE detention facilities. 25

                                    V. LEGAL FRAMEWORK

        A. Plaintiff Has a Right to be Free from Punitive Conditions of Confinement in Civil
                                                Detention

          64.    The government has a duty to provide conditions of reasonable health and safety to

individuals in their custody. As the Supreme Court has explained, “when the State takes a person

into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well-being.” See,

Deshaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199-200 (1989). As a result,

the government must provide those in its custody with “food, clothing, shelter, medical care, and

reasonable safety.” Id. at 200.

          65.    Conditions that pose an unreasonable risk of future harm violate the Eighth

Amendment’s prohibition against cruel and unusual punishment, even if that harm has not yet

come to pass. See, Helling, 509 U.S. at 33 (“It would be off to deny an injunction to inmates who

plainly proved an unsafe, life-threatening condition in their prison on the ground that nothing yet

had happened to them.”)

          66.    The Supreme Court has explicitly recognized that the risk of contracting a

communicable disease may constitute such an “unsafe, life-threatening condition” that threatens



24
     See, Coreas I, at *11-12, and Coreas II, at *5.
25
     See, Coreas II, at *5-6.
                                                      16
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 17 of 29



“reasonable safety” even under the higher standard imposed by the Eighth Amendment. Id.

       67.     Because persons in immigration detention are civilly confined, their constitutional

protections are derived from the Fifth Amendment, which provides greater protections than the

Eighth Amendment. Under the Fifth Amendment, persons who, like Plaintiff, are held in civil

detention are entitled to “more considerate treatment and conditions of confinement” than persons

who are incarcerated because of a criminal conviction. See, Youngberg v. Romeo, 457 U.S. 307,

322 (1982). Due process rights of those in civil immigration detention “are at least as great as the

Eighth Amendment protections” available to those convicted of a crime. See, City of Revere v.

Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983) (emphasis added); See also, Zadvydas v.

Davis, 533 U.S. 678, 690 (2001) (classifying immigration detention as civil detention).

       68.     The Eighth Amendment, which applies to persons being penalized for conviction

of criminal offenses, allows punishment as long as it is not cruel and unusual, but the Fifth

Amendment’s due process protections do not allow punishment at all. See, Bell v. Wolfish, 441

U.S. 520, 535, n.16 (1979) (“Due process requires that a pretrial detainee not be punished.”) See

also, Nelson v. Collins, 659 F.2d 420, 425 (4th Cir. 1981).

       69.     In order to establish that a particular condition of detention constitutes

impermissible punishment, a plaintiff must show either an expressed intent to punish, or a lack of

a reasonable relationship to a legitimate governmental purpose, from which an intent to punish

may be inferred. See, Wolfish, 441 U.S. at 538; See also, Martin v. Gentile, 849 F.2d 863, 870 (4th

Cir. 1988). Absent an explicit intention to punish a detained person, a court “must evaluate the

evidence and ascertain the relationship between the actions taken against the detainee and the

custodian’s supporting rationale.” See, Williamson v. Stirling, 912 F.3d 154, 187 (4th Cir. 2018).

“That inquiry turns on whether the actions taken may validly be attributed to an alternative,



                                                17
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 18 of 29



nonpunitive rationale, and whether they appear ‘excessive in relation to the alternative purpose

assigned.’” Id. (citations omitted).

   B. Defendants May Not Act with Deliberate Indifference to a Substantial Risk of Harm
      Faced by Plaintiff

       70.     The Fourth Circuit has held that a person held in pretrial detention necessarily

“makes out a due process violation if he shows ‘deliberate indifference to serious medical needs’

… because no legitimate nonpunitive goal is served by a denial or unreasonable delay in providing

medical treatment where the need for such treatment is apparent.” Martin v. Gentile, 849 F.2d

863, 871 (4th Cir. 1988) (citations omitted)).

       71.     In order to show that defendants acted with deliberate indifference, a plaintiff must

show that (1) he or she was exposed to a substantial risk of serious harm, and (2) that defendants

knew of or disregarded that substantial risk to plaintiff’s health or safety. See, Farmer v. Brennan,

511 U.S. 825, 837-38 (1994); See also, Thompson v. Virginia, 878 F.3d 89, 97-98 (4th Cir. 2017).

       72.     A plaintiff “must establish a serious deprivation of his rights in the form of a serious

or significant physical or emotional injury” or substantial risk of either injury. See, Danser v.

Stansberry, 772 F.3d 340, 346-47 (4th Cir. 2014). Such a claim “may be based on a defendant’s

conduct in exposing an inmate to an unreasonable risk of future harm.” See, Smith v. Carpenter,

316 F.3d 178, 188 (2d Cir. 2003).

       73.     A plaintiff must also show that the prison or detention official involved had “a

sufficiently culpable state of mind” amounting to “deliberate indifference to inmate health or

safety.” Farmer, 511 U.S. at 834. Evidence establishing a culpable state of mind requires actual

knowledge of an excessive risk to the detainee’s safety, or evidence that officials were aware of

facts from which an inference could be drawn that a substantial risk of serious harm exists and that

the inference was drawn. Id. at 837. A plaintiff may “prove an official’s actual knowledge of a

                                                 18
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 19 of 29



substantial risk ‘in the usual ways, including inference from circumstantial evidence” so that “’a

factfinder may conclude that a prison official knew of a substantial risk from the very fact that the

risk was obvious.’” Raynor v. Pugh, 817 F.3d 123, 128 (4th Cir. 2016). Here, undersigned counsel,

Sharareh B. Hoidra, notified U.S. Immigration and Customs Enforcement of the Plaintiff’s

underlying medical condition on May 19, 2020, which was acknowledged, but disregarded as no

further protections were provided to the Plaintiff.

    C. Plaintiff Has a Right to a Reasonable Accommodation Under the Rehabilitation Act

        74.     Section 504 of the Rehabilitation Act requires executive agencies to provide

“reasonable accommodations” to individuals with disabilities so they can fully participate in

benefits administered by these agencies. 29 U.S.C. § 794(a).

        75.     DHS regulations implementing the Rehabilitation Act mandate that “[n]o qualified

individual with a disability in the United States, shall, by reason of his or her disability, be excluded

from participation in, be denied benefits of, or otherwise be subjected to discrimination under any

program or activity conducted by the Department.” 6 C.F.R. § 15.30.

        76.     To state a claim under the Rehabilitation Act, a plaintiff must establish “(1) that he

has a disability; (2) that he is otherwise qualified for the benefit in question; and (3) that he was

excluded from the benefit due to discrimination solely on the basis of the disability.” Baird v.

Rose, 192 F.3d 462, 467 (4th Cir. 1999).

        77.     To the extent possible, the Americans with Disabilities Act (“ADA”) and the

Rehabilitation Act should be construed to impose similar requirements; therefore, they require a

plaintiff to demonstrate that the same elements to establish liability. Halpern v. Wake Forest Univ.

Health Scis., 699 F.3d 454 (4th Cir. 2012).




                                                   19
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 20 of 29



       78.     A qualifying disability is any physical or mental impairment that “substantially

limits one or major life activities.” 42 U.S.C. § 12102; See also, 29 U.S.C. § 705; 6 C.F.R. §

15.3(d). A “major life activity” includes “caring for oneself, performing manual tasks, seeing,

hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working” as well as “the operation of a

major bodily function, including but not limited to, functions of the immune system, normal cell

growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and

reproductive functions.” 42 U.S.C. § 12102(A)-(B).

       79.     The ADA mandates that “[t]he definition of disability . . . be construed in favor of

broad coverage of individuals . . . to the maximum extent permitted by the terms of [the statute].”

42 U.S.C. § 12102(4)(A).

       80.     The Fourth Circuit has determined that a temporary impairment may qualify as a

disability under the ADA if it is “sufficiently severe” to substantially limit a major life activity.

See, Summers v. Altarum Inst., 740 F.3d 325 (4th Cir. 2014).

   D. This Court Has the Authority to Order Plaintiff’s Release to Protect His
      Constitutional and Statutory Rights.

       81.     “A district court enjoys wide discretionary authority in formulating remedies for

constitutional violations.” See, Smith v. Bounds, 813 F.2d 1299, 1301 (4th Cir. 1987). Moreover,

“[w]hen necessary to ensure compliance with a constitutional mandate, courts may enter orders

placing limits on a prison’s population. See, Brown v. Plata, 563 U.S. 493, 511 (2011).

       82.     Although the Fourth Circuit has not had occasion to address this issue, courts in

other circuits have exercised the authority to order release as a remedy for constitutional violations.

See, e.g., Duran v. Elrod, 713 F.2d 292, 297-98 (7th Cir. 1983), cert. denied, 465 U.S. 1108 (1984)

(concluding that the court did not exceed its authority in directing release of low-bond pretrial

                                                  20
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 21 of 29



detainees as necessary to reach a population cap).

       83.     In light of the severe threats posed by COVID-19, a growing number of federal

courts have also ordered the release of persons detained in immigration detention. See, e.g.,

Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte

releasing a detainee from immigration detention “in light of the rapidly escalating public health

crisis”); Hope v. Doll, 1:20-cv-00562-JEJ, Dkt. No. 11 (M.D. Pa. Apr. 7, 2020) (granting TRO

releasing high-risk individuals in immigration detention due to the dangers of COVID-19);

Hernandez v. Wolf, 5:20-cv-00617-TJH-KS, Dkt. No. 17 (C.D. Cal. Apr. 1, 2020); Castillo v. Barr,

20-cv-00605-TJH, Dkt. No. 32 (C.D. Cal. Mar. 27, 2020) (same); Coronel v. Decker, 20-cv-2472-

AJN, Dkt. No. 26 (S.D.N.Y. Mar. 27, 2020 (same); Basank v. Decker, 20-cv-2518-AT, Dkt. No.

11 (S.D.N.Y. Mar. 26, 2020) (same); Fraihat v. Wolf, 20-cv-00590-TJH-KSx (C.D.Cal. Mar. 31,

2020) (same); Thakker v. Doll, 1:20-cv-00480-JEJ, Dkt. No. 47 (M.D.Pa. Mar. 31, 2020) (ordering

releases from two facilities in Pennsylvania that lacked confirmed COVID-19 cases); see also,

Ronal Umana Jovel v. Decker, 12-cv-308-GBD, Dkt. No. 27 (S.D.N.Y. Mar. 26, 2020) (ordering

release under Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001)); Jimenez v. Wolf, 18-cv-10225-MLW

(D.Mass. Mar. 26, 2020) (same).

       84.     Courts have similarly released numerous individuals held or incarcerated under the

federal criminal system. See, e.g., United States v. Meekins, Case No. 1:18-cr-222-APM, Dkt. No.

75 (D.D.C. Mar. 31, 2020) (post-plea, pre-sentence release order releasing defendant with three

pending assault charges due to extraordinary danger COVID-19 poses to people in detention);

United States v. Davis, No. 1:20-cv-9-ELH, Dkt. No. 21 (D. Md. Mar. 30, 2020) (releasing

defendant due to the “urgent priority” of decarcerating, to protect both the defendant and the

community, and to preserve Sixth Amendment rights in this perilous time); United States v. Muniz,



                                               21
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 22 of 29



Case No. 4:09-cr-199, Dkt. No. 578 (S.D. Tex. Mar. 30, 2020) (releasing defendant serving 188-

month sentence for drug conspiracy in light of vulnerability to COVID-19: “[W]hile the Court is

aware of the measures taken by the Federal Bureau of Prisons, news reports of the virus’s spread

in detention centers within the United States and beyond our borders in China and Iran demonstrate

that individuals housed within our prison system nonetheless remain particularly vulnerable to

infection.”); United States v. Hector, Case No. 2:18-cr-3-002, Dkt. No. 748 (W.D. Va. Mar. 27,

2020) (granting release pending sentencing after Fourth Circuit remanded detention decision

requiring court to specifically consider extraordinary danger posed by COVID-19 to individuals

in prison); United States v. Grobman, No. 18-cr-20989, Dkt. No. 397 (S.D. Fla. Mar. 29, 2020)

(releasing defendant convicted after trial of a fraud scheme in light of “extraordinary situation of

a medically-compromised detainee being housed at a detention center where it is difficult, if not

impossible, for [the defendant] and others to practice the social distancing measures which

government, public health and medical officials all advocate”); United States v. Mclean, No. 19-

cr-380-RDM, Dkt. No. 21 (D.D.C. Mar. 28, 2020) (“As counsel for Defendant candidly concedes,

the facts and evidence that the court previously weighed in concluding that Defendant posed a

danger to the community have not changed – with one exception. That one exception – COVID-

19 – however, not only rebuts the statutory presumption of dangerousness, see 18 U.S.C. § 3142(e),

but tilts the balance in favor of release.”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26,

2020) (“The Court is convinced that incarcerating Defendant while the current COVID-19 crisis

continues to expand poses a far greater risk to community safety than the risk posed by Defendant’s

release to home confinement on . . . strict conditions.”); In re Request to Commute or Suspend

County Jail Sentences, Docket No. 084230 (Supreme Court of New Jersey, Mar. 22, 2020)

(releasing a large class of defendants serving time in county jail “in light of the Public Health



                                                 22
           Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 23 of 29



Emergency” caused by COVID-19).

          85.   The unprecedented coronavirus pandemic unquestionably calls for individuals’

release, as multiple health experts have opined, and numerous courts have recognized, that no other

measures would be sufficient or appropriate, especially for individuals with special vulnerability

to sever illness or death from COVID-19.

          86.   The Rehabilitation Act provides for “reasonable accommodations” to ensure that

individuals are not deprived of access to federally-administered benefits because of their disability.

Because there is no reasonable accommodation available to protect vulnerable individuals from

contracting COVID-19, and thereby being denied access to removal proceedings due to serious

illness or even death, release to home confinement, with strict conditions, is the only sufficient

accommodation available.

                                   VI. CLAIMS FOR RELIEF

   FIRST CLAIM FOR RELIEF: VIOLATION OF FIFTH AMENDMENT RIGHT TO
           SUBSTANTIVE DUE PROCESS (UNLAWFUL PUNISHMENT)

          87.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          88.   The Fifth Amendment to the U.S. Constitution guarantees civil detainees, including

immigration detainees, the right to be free from punitive conditions of confinement.             The

government violates this guarantee when conditions of confinement lack a reasonable relationship

to any legitimate governmental purpose, i.e. when a custodian’s actions are excessive in relation

to their purpose.

          89.   Defendants have subjected Plaintiff to conditions of confinement that increase his

risk of contracting COVID-19, for which there is no known vaccine, treatment, or cure. Plaintiff’s

underlying medical condition – of which Defendants are or should be aware of – render him

                                                 23
           Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 24 of 29



especially vulnerable to sever illness or even death if he contracts COVID-19. Defendants are

therefore subjecting Plaintiff to an unreasonable risk of serious harm and punitive conditions, in

violation of his rights under the Due Process Clause of the Fifth Amendment to the U.S.

Constitution.

          90.   Defendants’ continued detention of Plaintiff fails to adequately protect him from

the risks of contracting COVID-19.

          91.   Plaintiff’s ongoing confinement lacks a reasonable relationship to any legitimate

governmental purpose or is excessive in relation to its purpose.

          92.   Defendants continued detention of Plaintiff is punitive and therefore violates the

Due Process Clause of the Fifth Amendment to the U.S. Constitution.

 SECOND CLAIM FOR RELIEF: VIOLATION OF FIFTH AMENDMENT RIGHT TO
       SUBSTANTIVE DUE PROCESS (DELIBERATE INDIFFERENCE)

          93.   Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          94.   The Fifth Amendment to the U.S. Constitution guarantees civil detainees, including

immigration detainees, the right to be free from punitive conditions of confinement.           The

government violates this guarantee when it acts with deliberate indifference when failing to

safeguard the health and safety of those in its custody.

          95.   The government acts with deliberate indifference when it exposes detainees to a

substantial risk of serious harm, and when it knows of or disregards that substantial risk to a

detainee’s health or safety.

          96.   Defendants have subjected Plaintiff to conditions of confinement that increase his

risk of contracting COVID-19, for which there is no known vaccine, treatment, or cure. Plaintiff’s

underlying medical condition renders him especially vulnerable to severe illness or death if he was

                                                 24
           Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 25 of 29



to contract COVID-19. Defendants are therefore subjecting Plaintiff to a substantial risk of serious

harm or death.

          97.    Defendants have known of or disregarded the substantial risk of harm to Plaintiff’s

health and safety.

          98.    Defendants have acted with deliberate indifference to Plaintiff’s health and safety,

in violation of the Due Process Clause of the Fifth Amendment to the U.S. Constitution.

    THIRD CLAIM FOR RELIEF: VIOLATION OF THE REHABILITATION ACT
  (FAILURE TO PROVIDE REASONABLE ACCOMODATION TO PERSONS WITH
                             DISABILITIES

          99.    Plaintiff incorporates by reference all preceding paragraphs as if fully set forth

herein.

          100.   Section 503 of the Rehabilitation Act requires federal agencies to provide

“reasonable accommodations” to individuals with disabilities so they can fully participate in

benefits administered by these agencies. 29 U.S.C. § 794(a).

          101.   DHS regulations implementing the Rehabilitation Act mandate that “[n]o qualified

individual with a disability in the United States, shall, by reason of his or her disability, be excluded

from participation in, be denied benefits of, or otherwise be subjected to discrimination under any

program or activity conducted by the Department.” 6 C.F.R. § 15.30; see also 29 U.S.C. § 794(a).

The regulations implementing Section 504 prohibit entities receiving federal financial assistance

from utilizing “criteria or methods of administration (i) that have the effect of subjecting qualified

handicapped persons to discrimination on the basis of handicap, (ii) that have the purpose or effect

of defeating or substantially impairing the accomplishment of the objectives of the recipient’s

program or activity with respect to handicapped persons.” 34 C.F.R. § 104.4(b)(4).




                                                   25
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 26 of 29



        102.    The removal process (formerly known as “deportation”), which includes

adjudications of applications for relief from removal in immigration court, is a benefit

administered by DHS and Plaintiff is entitled to participate in the removal process. The services,

programs, and activities within the detention centers where DHS has detained Plaintiff receive

substantial federal financial assistance.

        103.    Plaintiff’s underlying medical condition qualifies as a disability for purposes of the

Rehabilitation Act. 29 U.S.C. § 705(2)(B); 42 U.S.C. § 12102.

        104.    By exposing him to a heightened risk of contracting COVID-19 and thereby serious

illness and/or death, Defendants are preventing Plaintiff from participating in the removal process

and the services, programs, and activities within the Howard County Detention Center by reason

of his disability.

        105.    By failing to take account of his special vulnerability to severe illness or death if he

was to contract COVID-19, Defendants are preventing Plaintiff from participating in the removal

process and the services, programs, and activities within the Howard County Detention Center by

reason of his disability.

        106.    By failing to provide Plaintiff with adequate protection from COVID-19 through

the only effective means to reduce the risk of severe illness or death, Defendants have the purpose

or effect of defeating or substantially impairing the accomplishment of the objectives of removal

proceedings and the services, programs, and activities within the Howard County Detention Center

with respect to Plaintiff.

        107.    The only available “reasonable accommodation” that would mitigate Plaintiff’s

disability is release from detention to home confinement with monitoring. Defendants have failed

to implement this reasonable accommodation, which would not be unduly burdensome nor require



                                                  26
          Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 27 of 29



a fundamental alteration in the removal process or the services, programs, and activities of the

Howard County Detention Center.

         108.    Defendants’ ongoing detention of Plaintiff constitutes discrimination because it is

either disparate treatment of, or at the very least has a disparate impact on, people with qualifying

disabilities who are at severe risk of serious illness or death if he was to contract COVID-19.

         109.    For these reasons, Defendants’ ongoing detention of Plaintiff violates the

Rehabilitation Act.

                                      VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Honorable Court to:

   (1)    Issue a writ of habeas corpus and order Plaintiff’s immediate release or placement in

                community-based alternatives to detention such as conditional release, with

                appropriate precautionary public health measures, on the ground that his continued

                detention violates the Due Process Clause of the 5th Amendment of the U.S.

                Constitution and/or the Rehabilitation Act;

   (2)    In the alternative, issue injunctive relief ordering Defendants to immediately release

                Plaintiff or place him in community-based alternatives to detention such as

                conditional release, with appropriate precautionary public health measures, on the

                ground that his continued detention violates the Due Process Clause of the 5th

                Amendment of the U.S. Constitution and/or the Rehabilitation Act;

   (3)    Declare that Defendants’ continued civil detention of individuals at increased risk for

                severe illness, including persons of any age with underlying medical conditions that

                increase the risk of serious illness or death upon contracting COVID-19 violates the

                Due Process Clause of the 5th Amendment of the U.S. Constitution and/or the

                Rehabilitation Act;
                                                  27
         Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 28 of 29




   (4)   Issue an Order to Show Cause why this petition for writ of habeas corpus should not be

            granted within three (3) days of the filing of this petition, per 28 U.S.C. § 2243;

   (5)   Schedule this petition for writ of habeas corpus and Order to Show Cause for a hearing

            within five (5) days (per 28 U.S.C. § 2243), to be conducted by audio and/or video

            teleconference pursuant to this Court’s Standing Order 2020-11, issued by Chief

            Judge James K. Bredar, on May 22, 2020 (In Re: Court Operations under the Exigent

            Circumstances Created by COVID-19, MISC. NO. 00-308);

   (6)   Award Plaintiff all costs incurred in maintaining this action, including reasonable

            attorneys’ fees, expenses and costs under the Equal Access to Justice Act (EAJA), as

            amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and any other basis justified by law;

            and

   (7)   Grant Plaintiff any other and further relief as this Court deems just and proper.

Respectfully submitted on this 26th day of May 2020.

                                             /s/Sharareh B. Hoidra, Esquire
                                             Sharareh B. Hoidra, Esq.
                                             U.S. District Court Bar # 19615
                                             SHERI HOIDRA LAW OFFICE, LLC
                                             1777 Reisterstown Road, Suite 385
                                             Pikesville, MD 21208
                                             Tel: (443) 660-7513; Fax: (443) 660-7514
                                             SHoidra@sherihoidralaw.com

                                             /s/Brian S. Green, Esquire
                                             Brian S. Green
                                             U.S. District Court Bar # 19493
                                             THE LAW OFFICE OF BRIAN GREEN
                                             5930 N. Figueroa Street, #421239
                                             Los Angeles, CA 90042
                                             Tel: (443) 799-4225
                                             Fax: (323) 285-0056
                                             BrianGreen@greenUSimmigration.com

                                             Attorneys for Plaintiff

                                                28
Case 1:20-cv-01304-TDC Document 1 Filed 05/26/20 Page 29 of 29
